DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 10-30 are pending and are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-30 are rejected under 35 U.S.C. 103 as being unpatentable over Colao et al., “Managing hyperglycemia in patients with Cushing’s disease treated with pasireotide: medical experts recommendations,” Pituitary (2014) 17:180-186, in view of Krone et al., “Cortisol,” UCSF Benioff Children’s Hospital (December 11, 2011), in view of Ulmann et al., US2010/0261693, in view of Fassnacht et al., “Merits and pitfalls of mifepristone in Cushing’s syndrome,” European Journal of Endocrinology (2009) 160 1003-1010, and in view of Gupta (US2010/0249081). 
	Colao teaches that patients with Cushing’s disease are at a high risk of glucose intolerance and diabetes secondary to hypercortisolism. See p181, 3rd full par.  Overall, 40-45% of patients with Cushing’s disease develop diabetes and an additional 10-30% have impaired glucose tolerance. See p182, 1st full par.  Thus, a typical subject with Cushing’s disease also has diabetes or glucose intolerance caused by high levels of cortisol.  This is the claimed subject population.  
	Colao does not teach a cortisol level in subject’s with Cushing’s disease.
Krone teaches a normal cortisol value from a blood sample taken at 8 AM ranges from 6-23 mcg/dL.  Higher than normal levels indicate too much ACTH (called Cushing’s disease).  Thus, having a level that is higher than 27 mcg/dL is another barometer for establishing that Cushing’s disease exists.  If a subject has a level that is extremely high, such as about 1.5 times a normal level, they would be considered as having Cushing’s disease.
	Krone does not teach treatment of Cushing’s disease with mifepristone.
Ulmann teaches treating Cushing’s syndrome by administering a GRM (i.e., a glucocorticoid receptor antagonist). See abstract.  ACTH dependent CS is characterized by chronic ACTH hypersection, which stimulates the adrenal gland and the hypersecretion of corticosteroids. See par. 3.  Mifepristone is an example of a steroidal glucocorticoid receptor antagonist that can be used for treatment. See par. 18.  Mifepristone is a preferred agent. See par. 53 and prior art claims 7 and 8.  A preferred daily dose can be up to 800 mg. See par. 55 and prior art claim 4.   
Ulmann does not teach a subject at risk of hypokalemia by taking mifepristone.
Fassnacht teaches mifepristone can treat hypercortisolism, but requires close monitoring because of potentially severe hypokalemia. See abstract.  Mifepristone is a valuable treatment for patients with severe Cushing’s syndrome even when surgery is not possible. See abstract.  A person taking mifepristone to treat severe Cushing’s syndrome is at risk of hypokalemia.  
	Fassnacht does not teach using spironolactone to prevent hypokalemia.
Gupta teaches a method of promoting homeostasis in serum potassium levels by administering an anti-aldosterone agent. See par. 19.  Such anti-aldosterone agent can include spironolactone. See par.’s 50 and 51.  Spironolactone is listed as one of two exemplary anti-aldosterone agents.  Gupta claims treating or preventing hypokalemia, e.g., by administering spironolactone. See prior art claims 7 and 12.  There is nothing mentioned in the prior art to indicate to indicate that potassium levels are abnormal.  Rather, preventing hypokalemia indicates that potassium levels are not yet abnormally low as compared to a control.  With respect to timing of administration, Gupta explains that courses of treatment can be given at the same time as other active agents or separately administered.  The examiner believes that dosage and timing of administration are optimizable with a reasonable expectation of success, as explained below.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Colao, Krone, Ulmann, Fassnacht, and Gupta to arrive at the instant claims.  One would be motivated to do so because the population of subjects having Cushing’s disease are defined by high levels of cortisol, which leads to the development of diabetes and glucose intolerance.  In fact, as much as 85% of those subjects with Cushing’s disease develop diabetes or glucose intolerance.  Further, a high level of cortisol as measured in the morning is greater than 23 mcg/dL, as evidenced by Krone.  As such, selecting a subject with a level that is at least 27 mcg/dL falls within those subjects taught by the prior art.  Applicant has not shown that this range is critical as compared to the levels that are taught to be high, although this has been alleged.  Additionally, administering mifepristone to treat Cushing’s disease is taught and it would be obvious to administer spironolactone to a subject that is going to be treated with mifepristone because spironolactone is taught to prevent hypokalemia, which is taught to be caused by mifepristone.  Fassnacht explains that potentially severe hypokalemia can be caused by mifepristone.  Thus, a subject would administer spironolactone to a subject that is going to receive mifepristone to prevent the development of hypokalemia as they are clearly at risk of the same.  This would not appear to be altered merely because a subject has a normal potassium level prior to treatment.
The examiner notes that starting a subject on mifepristone and spironolactone would be obvious in view of the fact that mifepristone treats hypercortisolism and spironolactone is taught to prevent hypokalemia, which is known to be cause by mifepristone.  This is particularly the case because Gupta teaches promoting homeostasis of potassium levels, which appears to be necessary for a subject taking mifepristone.	
The claimed “wherein” clauses that specify an intent of administration do not necessarily alter examination of the instant claims.  The method claims are examined based on the subject population and the agent or agents that are being administered.  Absent evidence to the contrary, administration of the same agent to the same subject population would yield a same result. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Further, in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The claimed cortisol levels do not appear to be critical.  The prior art teaches that Cushing’s disease is characterized by high levels of serum cortisol, which may be at a peak in the morning.  Nonetheless, those levels are at least 23 mcg/dL according to the prior art to be higher than normal.  As such, any level higher than these would appear to be consistent with the claimed language that such levels be “at least” the claimed amount.
As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,780,097. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘097 patent are narrower than the instant claims but are directed to a same subject population.  The claims of the ‘097 patent require mifepristone to be the glucocorticoid receptor modulator (GRM).
Claims 10-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,231,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘983 patent are narrower than the instant claims but are directed to a same subject population.  The claims of the ‘983 patent require mifepristone to be the glucocorticoid receptor modulator (GRM).
Claims 10-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,314,850. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘850 patent are narrower than the instant claims but are directed to a same subject population.  The claims of the ‘850 patent require mifepristone to be the glucocorticoid receptor modulator (GRM).
Claims 10-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,202,787. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘787 patent are narrower than the instant claims but are directed to a same subject population.  The claims of the ‘787 patent require mifepristone to be the glucocorticoid receptor modulator (GRM).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628